Citation Nr: 1742762	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-26 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for rhinitis.


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to January 1998, and from March 2003 to June 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Tinnitus

The Veteran seeks service connection for tinnitus due to in-service noise exposure.

In an April 2014 VA examination report, the VA examiner opined the Veteran's tinnitus is less likely than not secondary to his in-service noise exposure.  The VA examiner's rationale was based, in part, on the fact that the Veteran's military occupational specialty (MOS) as an automated logistic specialist had a low probability for noise exposure.  Also, the VA examiner noted the Veteran's lay statements of in-service noise exposure, but found there was nothing in the claims file to support the Veteran's statements.  However, subsequent to this VA examiner's opinion, in a September 2016 VA memorandum of record, a military record specialist reported that during the time in which the Veteran was assigned to the 1101th Quartermaster Company stationed at Joint Base Balad/LSA Anaconda in Iraq (May 2003 to May 2004), historical documents have confirmed over 400 rocket and mortar attacks occurred from 2003 through 2007.  Additionally, the military specialist also noted that although neither the Veteran's job or his unit of assignment can be associated with direct combat, "they certainly were stationed at a large military base which would have been subject to the constant indirect fire attacks associated with service in Iraq."  

Thus, since the April 2014 VA examiner's opinion was provided prior to this VA memorandum related to the Veteran's in-service noise exposure, the Board is requesting an addendum opinion, after review of the entire claims file, which considers the Veteran's lay statements of noise exposure, as to whether the his tinnitus is at least as likely as not related to his military service. 


Rhinitis

The Veteran is seeking service connection for rhinitis, which he attributes to being due to his in-service exposure to environmental hazards, such as a burn pit.  

In a May 2014 Report of General information, it was noted that the Veteran called to inform the RO that he requested his medical records from Veteran's Health Care System of Ozarks in Fayetteville, Arkansas, be obtained in support of his claim for entitlement to service connection for rhinitis.  To date, the Board finds these records have not been obtained.  These records appear to contain potentially relevant information, as in a June 2016 correspondence from the Veteran, the Veteran stated that a VA appointment doctor in Arkansas indicated that the Veteran may be suffering from non-allergic rhinitis.  

Thus, a remand is necessary to obtain records from the VA Veteran's Health Care System of Ozarks in Fayetteville, Arkansas, in in order to satisfy VA's duty to assist with respect to obtaining relevant treatment records.  As VA's duty to assist a claimant includes, among other things, making efforts to obtain all relevant VA medical records or records of examination adequately identified by the veteran.  38 C.F.R. § 3.159 (c)(3); see Golz v. Shineski, 590 F.3d 1317, 1322 (Fed. Cir. 2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include the Veteran's records from the VA Veteran's Health Care System of Ozarks in Fayetteville, Arkansas. 

2.  Thereafter, obtain an addendum opinion from the April 2014 VA examiner, or another audiologist if unavailable.  The entire claims file must be given to the examiner for review, to include the September 26, 2016, VA Memorandum.  The examiner should determine the following:

Whether the Veteran's tinnitus is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  

In terms of in-service noise exposure, the VA examiner is asked to consider and address the VA September 26, 2016 Memorandum.  

The examiner is also asked to consider and address the Veteran's statements regarding his in-service noise exposure.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided. 

 3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




